Barnes, J.
There were four witnesses sworn on the trial. The appellant argues that if the correct version of the transaction was given by two of these witnesses, the defendant did not charge the plaintiff with running a house of ill-fame, or at least the jury might find that the defendant did not so charge.
AVe have read the testimony, which is very brief, and think it is susceptible of but one construction, and that the trial court' was correct in holding that the defendant did state that plaintiff was running a house of ill-fame. The defendant and Dr. Morrison gave a little different version of what was said than that of the other witnesses, but it' is clear from their testimony that the defendant meant to state that the plaintiff was running a house of ill-fame and that the language used could not be understood as meaning anything else. The judgment is correct and should be affirmed.
By the Court. — Judgment affirmed.